Judgment, Supreme Court, New York County (Renee White, J.), rendered April 20, 1993, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 121/2 to 25 years, unanimously affirmed.
Defendant’s sentence to the maximum term was in accordance with his plea bargain, under which the People were to recommend whatever sentence they deemed warranted by defendant’s cooperation, subject, of course, to the court’s ultimate sentencing discretion (see People v Garcia, 163 AD2d *526218, lv denied 77 NY2d 838; People v Farrar, 52 NY2d 302, 305-306), which, we find, it properly exercised. Defendant’s cooperation, while apparently sincere, resulted in no indictments, and the People recommended the maximum sentence. While indictments were not a condition for a recommendation of leniency, neither was it agreed that such a recommendation would be made in exchange for simple cooperation. Defendant was never promised a term less than the maximum, and, as the sentencing court stated, was given "appropriate leniency” by virtue of the fact that the sentence he received was less than the life imprisonment he faced on the charges of the indictment. Concur — Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.